 MARY K. GORDON T/A SUN CLEANERSMary K. Gordon t/a Sun CleanersandAFL-CIOLaundry and Dry Cleaning International Union,Local 195,Petitioner.Case 5-RC-6873December16, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNationalLabor Relations Act, as amended,hearingswere held before M. Louise Felton andLeonard R. Miller, Hearing Officers of the NationalLabor Relations Board, on July 30 and September10, 1969, respectively. The Hearing Officers'rulingsmade at the hearings are free from prejudicial errorand are hereby affirmed. Following the hearings andpursuant to Section 102.67 of the National LaborRelationsBoardRulesandRegulationsandStatements of Procedure, Series 8, as amended, thiscasewas transferred to theNationalLaborRelations Board for decision.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Petitioner seeks to represent a unit oflaundry and dry cleaning workers employed by theEmployer,MaryK.Gordon, trading as SunCleaners. The Employer contends that its operationsdo not meet the Board's jurisdictional standards'and that the petition, therefore, should be dismissed.We disagree.The Employer, trading as Sun Cleaners, is anindividualoperating a laundry and dry cleaningestablishmentat1119-23E.Monument Street,Baltimore,Maryland. The Employer's office andsole retail outlet are located at 1200 E. MonumentStreet.During the fiscal year ending June 30, 1968,the Employer's gross purchases amounted to about$25,000, of which approximately $15,000 went forlaundryand cleaning supplies purchased locallyfrom Discount Supply Co., and less than $300 wasfor purchases made outside the State of Maryland.The Employer'sgross receipts during the sameperiod totaled about $180,000.Of that amount,approximately $55,000 was received from GordonStores; about $115,000 was derived from its ownretailoutletforover-the-counterwork;andapproximately $10,000 was received from four localcommercial customers.The Gordon Stores is the trade name for drycleaning and laundry pickup stations operated byDennis Enterprises, Inc. (herein called Enterprises),aMaryland corporation whosemainoffice is also'S,emons Mailing Service,122 NLRB 81.465located at 1200 E. Monument Street. At the time ofthehearing therewere 10 Gordon Stores,: alllocated in Baltimore. The laundry and dry cleaningcollected from individual customers over the counterin these stores is picked up by a Sun Cleaners truck,processed at the Employer's plant, and returned tothe various stores by the Sun Cleaners truck. DennisEnterprises, Inc., has the following officers, each ofwhom owns one-third of its stock: Dennis Gordon ispresident and treasurer; Bernard Allen Gordon isvice president; and,Mary K. Gordon is secretary.Dennis Gordon and Bernard Allen Gordon are thesonsofMary K. Gordon, the sole owner of SunCleaners.ThegrossrevenuesofEnterprises(produced entirely by Gordon Stores) during thecalendar year ending December 1968 amounted to$136,000.Duringthesameperiod,itmadepurchasestotalinglessthan$2,000.Allsuchpurchases were made locally.Discount Supply Co. (herein called Discount) is aMaryland corporation engaged in selling supplies toindividual cleaners and laundries in the Baltimorearea. Its principal office is also located at 1200 E.Monument Street. The officers of Discount are thesame as those of Enterprises: Dennis Gordon ispresident,Bernard Allen Gordon is vice president,andMary K. Gordon is secretary-treasurer. OnlyDennis Gordon and his mother, Mary K. Gordon,however, own all of the stock of Discount. Duringthe fiscal year ending September 30, 1968, Discountpurchased and received from outside the State ofMaryland merchandise valued in excess of $50,000.Its sales, allmade locally, amounted to between$100,000 and $125,000 during the same period.Discount has only one employee, a driver. Itsbookkeeping is handled entirely byMary K.Gordon, the Employer herein, while Dennis GordonisDiscount's chief executive officer and salesman.Although they are separate legal entities, theEmployer, Enterprises, and Discount are essentiallya single, integrated, family operation.All threebusinessesmaintaintheirofficesinthesamebuilding,which is owned by the Employer. TheEmployer pays all of the gas and electric utilities,and neither Discount nor Enterprises pays rent tothe Employer. In addition, the three enterprises arefunctionally related, share common ownership andofficers,and have overlapping management andsupervision in their day-to-day operations.Thus,Mary K. Gordon, the sole proprietor ofSun Cleaners, spends virtually no time at all at thecleaning plant,but devotes all of her time to theEmployer's retailoutlet,locatedat1200E.MonumentStreet.In the evenings she does thebookkeeping for Discount. Dennis Gordon, who ispresident of both Discount and Enterprises, has beenactingmanagerof Sun Cleaners since February1968,when the Employer's prior manager became'The recordindicatesthatone of the Gordon Stores was to bepermanentlyclosed on August 4, 1969180 NLRB No. 50 466DECISIONSOF NATIONALLABOR RELATIONS BOARDincapacitated.He spends several hours each dayoverseeing the operations at the Employer's plant,and receives $25 per week for his services as asupervisor. In addition, Dennis Gordon is salesmanforDiscount, calling on customers and potentialcustomers during the day. He also keeps the booksand handles the necessary correspondence for bothSun Cleaners and Enterprises at night. DennisGordon draws a salary from Discount and receives aweekly check from Enterprises.Bernard Allen Gordon, who is vice president ofbothEnterprises and Discount, performs generalsupervisoryfunctionsforGordonStores(Enterprises).AlthoughheispaidonlybyEnterprises, he also performs services for both theEmployer and Discount. Thus, he regularly openstheEmployer's plant in the mornings and hasauthority to direct the plant employees. In cases ofemergency, he is called upon to assist the Employerat the plant or at the store; or, he may substitute fora clerk who is absent from one of the GordonStores.Bernard Gordon spends most of his time,however,attheofficewhichEnterprisesandDiscount share at 1200 E. Monument Street. There,he bills the Gordon Stores for cleaning and laundryservices performed by the Employer; he answers thetelephone for Discount and takes telephone ordersforDiscount;heassistsinbillingDiscount'scustomers, and is generally available to help in anemergency at any of the three enterprises.InadditiontotheGordon family,HarryOlperhauser is the general manager of the GordonStores and of the Employer's retail outlet. Hissalary, however, is paid entirely by the Employer.Besidesmanaging the stores, Opperhauser regularlyspends several hours each day at the Employer'splant,where he possesses and exercises generalsupervisoryauthority.Opperhauserisalsoresponsible for closing the plant each evening.It is clear from the foregoing recitation that thethree entities do not deal as strangers with eachother, but are part and parcel of a single, integratedand interrelated family operation. Therefore, indeterminingwhether theEmployermeets theBoard's jurisdictional standards, wemust look tothe totality of the companies operations. Thus, theEmployer,Mary K. Gordon, alone owns SunCleaners. She also has a one-third ownership, withher two sons, in Dennis Enterprises, Inc., which isthe Employer's single largest customer. In addition,Mary K. Gordon and her son, Dennis Gordon, havetotalownershipofDiscountSupplyCo., theEmployer's principal source of laundry and drycleaning supplies.And, although the Employer'spurchases from Discount represent but a smallpercentage of Discount's total annual sales, theyrepresentmore than half of the Employer's totalyearly purchases. The gross receipts from all threeenterprises amounts to nearly a half million dollarsannually.Asalreadystated,supra.Discountannually purchases and receives from outside theStateofMaryland goods valued in excess of$50,000. This amount meets the Board's standardsfor asserting jurisdiction.When viewed in the fullcontextoftheEmployer'stotaloperations,therefore,we find that the Employer meets theBoard's jurisdictional standards.'Accordingly,we find that the Employer isengaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The following employees of the Employer, asstipulatedbytheparties,constituteaunitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Allproductionandmaintenance employeesemployed by Sun Cleaners at its Baltimore,Maryland, location;excludingofficeclericalemployees, outlet store clerical employees, truckdrivers, guards, and supervisors as defined in theAct, as amended.[Direction of Election4 omitted from publication.]'PotatoGrowers Cooperative Company,115NLRB 1281, 1283-84including particularly fns 4 and 11,Orkin Exterminating Company. Inc(of Kentucky).115NLRB 622,The Family Laundry, Inc. et al.121NLRB 1619, 1621'in order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiledby the Employer with the Regional Director for Region 5 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed